Citation Nr: 1226431	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Muskogee, Oklahoma (RO).

On May 8, 2012, a hearing was held with the Veteran at the RO before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In July 2006, the Veteran submitted a claim of entitlement to service connection for a "back condition," which was developed, captioned, and adjudicated as a single claim of entitlement to service connection for "lumbar spondylosis/cervical spondylosis/spinal stenosis/[degenerative disc disease]/[degenerative joint disease]" in an October 2006 rating decision.  The Veteran's July 2006 claim was captioned and adjudicated as such until a Board's December 2008 remand, wherein it was re-captioned as entitlement to service connection for a "lumbar spine disability."  The Board did not provide an explanation as to why the cervical spine disorder was omitted from consideration.  In the interest of fairness and due process, the Board finds that the Veteran's July 2006 service connection claim for a "back condition" should have been captioned as two separate service connection claims: one regarding the lumbar spine and the other regarding the cervical spine.  Although captioned as a single issue by the RO, the Veteran perfected an appeal of both a claim of entitlement to service connection for a lumbar spine disorder and a claim of entitlement to service connection for a cervical spine disorder to the Board.  Accordingly, both issues are within the Board's jurisdiction and will be addressed herein.

The issue of entitlement to service connection for a cervical spine disorder will be addressed in the remand potion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current bilateral hearing loss is not related to his active military service.

3.  The Veteran's current tinnitus is not related to his active military service.

4.  A lumbar spine disorder was not noted upon induction into service in September 1970.

5.  A lumbar spine disorder did not clearly and unmistakably pre-exist the Veteran's active duty service.

6.  The Veteran's current lumbar spine disorder is not related to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A lumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a lumbar spine disorder a September 2006 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been also been satisfied in this case with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a lumbar spine disorder.  The RO has obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, the Veteran was provided a VA examination in March 2009 to determine the presence of bilateral hearing loss and tinnitus and, if present, whether either was incurred in or due to his active duty service.  The VA examiner took into account the Veteran's statements and thoroughly reviewed the relevant evidence then of record.  Further, the VA examiner administered an audiological evaluation, including puretone threshold and speech recognition testing, after which a complete diagnostic and etiological opinion was rendered that addressed the salient issues presented by both of the Veteran's claims.  As such, the Board finds that the March 2009 VA examination was adequate for purposes of determining entitlement to service connection for bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  With respect to the functional effective of Veteran's bilateral hearing loss and tinnitus, during the March 2009 VA examination, the Veteran reported that his situation of greatest difficulty was while speaking on the telephone.  Further, the Veteran stated that his tinnitus interfered with sleep.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To date, the Veteran has not advanced an argument that the March 2009 audiological examination was deficient in any respect or that he was prejudiced thereby.  Id.

In March 2009, the Veteran underwent a VA examination to ascertain the presence of a lumbar spine disorder and, if any, whether it was incurred or etiologically related to his active duty service.  This examination was limited to an opinion as to aggravation of a pre-existing lumbar spine disorder and, thus, was not adequate for purposes of determining service connection herein.  The Veteran underwent a second VA examination in October 2011 pursuant to his claim of entitlement to service connection for a lumbar spine disorder.  The October 2011 VA examination also focused on whether a pre-existing lumbar spine disorder was aggravated beyond its natural course by the Veteran's active duty service.  The examiner reviewed the Veteran's claims file, the Veteran's assertions, and performed a thorough clinical evaluation.  As will be discussed below, in rendering the October 2011 opinion, the examiner addressed the salient issue presented by the Veteran's claim and, thus, is adequate for purposes of determining service connection.  See Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. at 304.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Specifically, the Veteran submitted notice response forms in March 2008 and February 2009 wherein he indicated that he did not have any additional information or evidence to submit in support of his claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from September 1970 to March 1972.  In July 2006, he submitted claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a lumbar spine disorder.  After these claims were denied an October 2006 rating decision, he perfected an appeal.  Ultimately, these claims were denied by the Board in September 2009.  The Veteran appealed the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to the directives of a September 2010 Joint Motion for Remand, the Court vacated the Board's September 2009 decision in its entirety and remanded the Veteran's claims for development in accordance with the Joint Motion for Remand.  Specifically, the parties to the Joint Motion for Remand agreed that the Veteran was entitled to participate in a Board hearing.  Consequently, in February 2011, the Board remanded the Veteran's claims to the RO in order to provide the Veteran the opportunity to present testimony at a Board hearing.  The Veteran was afforded a Board hearing May 2012.  The RO then issued a December 2011 supplemental statement of the case wherein the denial of his claims was continued.  His claims were then remitted to the Board for further appellate review.  Based on a review of the Veteran's claims file, the RO substantially complied with the directives of the February 2011 remand and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

I.  Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In September 1970, the Veteran underwent an induction examination that demonstrated that his internal and external ear canals were clinically normal.  Moreover, an audiological evaluation showed that his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

During the examination, the Veteran did not complain of or receive treatment for either bilateral hearing loss or tinnitus.  Further, no diagnosis of either bilateral hearing loss or tinnitus was rendered.  Additionally, in a contemporaneous report of medical history, the Veteran specifically denied then or ever experiencing ear trouble and hearing loss.  Ultimately, he was assigned a "PULHES" profile score of "1" with respect to his hearing and ears.  Generally, a "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran's service treatment records did not demonstrate that he complained of or was treated for either bilateral hearing loss or tinnitus, or symptoms thereof.

In March 1972, the Veteran underwent a separation examination.  His internal and external ear canals were deemed normal pursuant to a clinical evaluation.  An audiological examination demonstrated that his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

There was no indication from the examination report that the Veteran complained of or was treated for bilateral hearing loss or tinnitus.  He was assigned a PULHES profile score of "1" with respect to his hearing and ears.  Id.

In July 2006, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus, but did not discuss the onset or course of either disorder therein.

In an April 2007 letter, R.A.H. II, D.O., stated that he had examined the Veteran for the purpose of an independent medical evaluation.  During the examination, the Veteran reported that was exposed to inservice acoustic trauma in the form of noise associated with engines, motors, helicopters, and flightlines.  Dr. R.A.H. then stated that the Veteran "developed" bilateral tinnitus as a result of "acoustical traumatic exposure repetitively to the very loud intense acoustical trauma these engines and helicopters, and his filghtline exposure."  After a physical examination that demonstrated that the Veteran's external auditory canals were open, patent, without evidence of inflammation, and that his tympanic membranes were normal, the diagnosis was bilateral tinnitus.  The doctor then opined that the Veteran's bilateral tinnitus was a "direct result of repetitive acoustical trauma to which he was exposed during the course of his military service."  Dr. R.A.H. did not address bilateral hearing loss.

In April 2007, the Veteran's brother submitted a statement wherein he contended that he knew the Veteran before and after his active duty service, and that the experienced "ringing in his ears" since his service separation.

Also in April 2007, the Veteran's former spouse submitted a statement wherein she stated that she knew the Veteran before and after his active duty service and that he experienced "ringing in his ears" since his service separation.

In March 2009, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and tinnitus and, if present, whether either or both was incurred in or due to his active duty service.  The Veteran stated that his situation of greatest difficulty was not being able to hear when talking on the telephone.  He stated that he his left ear hearing acuity was better than his right ear hearing acuity.  The Veteran then described his inservice noise exposure, which included exposure to noise associated with driving heavy trucks, helicopters, and other military aircraft on a flightline.  The Veteran also discussed inservice exposure to noise associated with small arms fire, including an incident on a firing range wherein the M-16 of a recruit standing next to the Veteran spontaneously discharged without warning.  The Veteran asserted that no hearing protection was provided to him during his active duty service.  He then described the course of his bilateral hearing loss and tinnitus, saying that he first noticed his gradual hearing loss following the firing range incident.  He stated that the final 4 months of his active duty service was spent as a "clear" in an office setting.  Following his active service discharge, the Veteran reportedly worked as a supervisor in a manufacturing plant for 13 years, an environment he described as not being "very noisy."  He denied use of hearing protection during his post-service occupation.  He then worked in the insurance and marketing industry before retiring two years prior to his examination.  He stated that his work with insurance and marketing did not expose him to loud noises.  He denied any recreational noise exposure.  After discussing his relevant medical history and family medical history, the Veteran described his tinnitus as not being "ringing noise," louder in the right ear versus the left ear that was not constant.  He stated that his tinnitus had been present for the past 10 to 15 years, with no specific event underlying the initial onset.  A physical examination was administered, which included an audiological evaluation showing that his puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
25
LEFT
15
20
20
25
30

The examiner also administered speech recognition testing and tests that suggested normal middle ear function.  The diagnosis was bilateral high frequency sensorineural hearing loss and tinnitus.  The examiner then opined as follows:

Two audiograms on file dated [September 3, 1970 and March 8, 1972] which would represent induction and discharge physicals based on enlistment dates reported in history.  Both audiograms reflected normal hearing sensitivity through 4000 [Hertz] bilaterally.  The file was silent for tinnitus.

Given that [the Veteran] has been discharged from the military since 1972; that the discharge physical reported normal hearing bilaterally; that he had 13 years of post military factory noise without benefit of amplification; and factoring in normal aging factors for hearing loss, it is deemed to be less likely than likely that [the Veteran's] present day hearing loss was a result of acoustic trauma in the military.

The type, degree and pattern of hearing loss (mild to moderate/moderately-severe at [6000 and 8000 Hertz]) is consistent with the subjective complaint of tinnitus and it is most likely that the tinnitus is due to the same causative factors as his hearing loss.

In a December 2010 letter, Dr. R.A.H. wrote that he had undertaken an outpatient evaluation of the Veteran.  After reviewing the Veteran's relevant history, including exposure to inservice noise associated with engines, motors, helicopters, and flightlines.  As a result of this inservice exposure, the doctor opined that the Veteran "developed" bilateral tinnitus.  The doctor then opined:

[The] Veteran....was also evaluated by [a VA] audiologist regarding his service connected hearing loss and or tinnitus.  This audiologist did report that his military service did include repetitive exposure to loud acoustical traumas as a heavy truck driver, and being exposed to the very loud high decibels intensity noise associated with jet powered helicopters on the flightline, which he serviced with fuel.

No ear protection was provided at any time during this [V]eteran's military service according to [the VA] audiologist, who also reported a very loud muzzle blast occurring from an artillery range incident.  The audiologist further reported that this [V]eteran's post separation work activities were as a supervisor in a manufacturing plant, which was not [excessively] noisy and also as insurance and marketing agent [was] no[t] exposed to any significant noise exposure.

The conclusions provided by this audiologist was [sic] that this [V]eteran's hearing loss was not substantial and that any hearing loss that he had or any tinnitus that he continued to experience was not of military origin, but had occurred as a result of the aging process or the job activities he had at a non-noisy factory or selling insurance.

The comparison of the type of expectations medically from acoustical trauma exposure between working in a non-noisy office setting versus being around a military flightline and being exposed to the jet powered helicopter engines, would make it more significantly more probable than not that this [V]eteran's bilateral tinnitus is of a service connected origin and does not represent an [sic] chronic and permanent service connected injury to his ears in the form of tinnitus.

A physical examination revealed that the Veteran's external auditory canals were open, patent, and without evidence of inflammation or obstruction, bilaterally.  Further, the Veteran's tympanic membranes were deemed normal, with a good cone of light noted.  Ultimately, Dr. R.A.H. opined that, with a "reasonably degree of medical certainty, it was more probable than not" that the Veteran's current bilateral tinnitus was a "direct result of repetitive acoustical trauma to which he was exposed during the course of his military service."

In May 2012, the Veteran testified at a Board hearing that he was exposed to noise associated with small-arms fire, in particular, detailing an incident on a firing range when a fellow service member's weapon discharged in close proximity to the Veteran.  He stated that he experienced "ringing" in his ears and was "hard of hearing" since then.  The Veteran also testified that he was exposed to noise associate with heavy trucks, helicopters, and other military aircraft.  The Veteran stated that the onset of current tinnitus was during his active duty service, following refueling of helicopters.  He reported that he experienced symptoms of tinnitus at least once or twice per day.

Following remittal of his claims of entitlement to service connection for bilateral hearing loss and tinnitus to the Board for further appellate review, he submitted a May 2012 letter from a private audiologist with a contemporaneous waiver of RO review.  38 C.F.R. § 20.1304 (2011).  As such, the Board will consider this evidence herein.  

In May 2012, the Veteran underwent a private audiological examination.  During the examination, the Veteran reported that he was exposed to noise associated with small-arms fire, including M-16s rifles, M-79 grenade launchers, and M-60 machine guns; heavy trucks; engines; military aircraft, including helicopters; and flightlines.  The audiologist referenced an incident involving a muzzle blast near the Veteran's right ear during basic training.  The audiologist administered audiometric testing that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
50
50
LEFT
35
40
40
50
60

Ultimately, the diagnosis was "mild to moderate to severe," bilateral sensorineural hearing loss and constant, bilateral tinnitus.  After discussing the effects of the Veteran's bilateral hearing loss and tinnitus on his daily activities, the audiologist noted that the Veteran worked as an office supervisor for 13 years and a marketing representative for 24 years following his active service discharge.  The Veteran then denied any hobby or recreational activities involving excessive noise.  The audiologist then opined:

[The Veteran's] bilateral hearing loss and constant tinnitus are at least as likely as not related to his military experience as a heavy truck driver; the rationale being that exposure to excessive noise from M-16 rifles, M-79 grenade launchers, M-60 machine guns, heavy trucks, gasoline and diesel engines, aircraft, flight lines, helicopters and a muzzle blast near his right ear during training result in acoustic trauma, hearing loss and tinnitus.

Given the Veteran's Military Occupational Specialty of Motor Transportation Operator, with training in heavy vehicle driving, the Board concedes inservice exposure to acoustic trauma.

The earliest evidence of record demonstrating that the Veteran complained of or was treated for bilateral hearing loss and/or tinnitus was his July 2006 claim, which was dated decades after his service discharge.  This more than 34-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  During the pendency of this appeal, however, the Veteran asserted that he experienced bilateral hearing loss and tinnitus during and continuously after his active duty service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since his service separation.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he continuously experienced bilateral hearing loss and tinnitus since active service duty service are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity and ringing in his ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of bilateral hearing loss and tinnitus, the Board does not find this is credible.  Id. at 469.  

Preliminarily, the Board notes that the Veteran's brother and former spouse submitted letters in April 2007 wherein they each stated that the Veteran experienced "ringing in his ears" since his service separation.  Tinnitus is not a disorder that is lay observable by anyone other than the individual experiencing tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(certain disabilities are not conditions capable of lay diagnosis).  With that said, neither the Veteran's brother nor his former spouse provided a basis for their "knowledge" that the Veteran continuously experienced tinnitus following his active service discharge.  As such, the Board finds that the April 2007 letters from the Veteran's brother and former spouse are not competent evidence as to the continuous presence of the Veteran's tinnitus since his active duty service.  Barr, 21 Vet. App. at 307.

Although the Veteran claimed that his bilateral hearing loss and tinnitus were present during and since his active duty service, his service treatment records were silent as to complaints of or treatment for either bilateral hearing loss or tinnitus.  Significantly, his March 1972 discharge examination report did not demonstrate any complaints of, treatment for, or clinical findings of bilateral hearing loss or tinnitus.  In particular, pursuant to an evaluation, his ears were deemed clinically normal.  Further, the March 1972 discharge examination included an audiological evaluation, which did not demonstrate bilateral hearing loss or tinnitus.  Indeed, the Veteran's puretone thresholds were shown to have improved during his active duty service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Ultimately, the Veteran was assigned a PUHLES profile score demonstrating a high level of fitness with respect to his hearing and ears.  As such, the Veteran's assertions of inservice bilateral hearing loss and tinnitus are contradicted by his service treatment records, specifically his March 1972 discharge examination.

Additionally, during the March 2009 VA audiological examination, the Veteran reported that his bilateral tinnitus had been present for approximately 10 to 15 years, marking sometime from 1994 to 1999.  Further, he stated that there was no specific event causing the initial onset.  However, on other occasions during the pendency of this appeal, the Veteran asserted and testified that his current tinnitus was continuously present during and after his active duty service, and that the initial onset was due to noise from a helicopter during refueling operations.  The Board finds that these statements are, at best, irreconcilable.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).  

Based on the above, the Board finds that the Veteran's statements are not credible evidence as to experiencing bilateral hearing loss and tinnitus during and since his active duty service.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted on the basis of continuously experiencing symptoms since his active duty service.  38 C.F.R. § 3.303(b).  

The evidence of record demonstrated current diagnoses of bilateral hearing loss and tinnitus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Further, the Board has already conceded exposure to inservice acoustic trauma.  Accordingly, the salient issue with respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is an etiological nexus between the current diagnoses and the inservice acoustic trauma(s).  See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.  The Board observed that there were four opinions of record addressing the etiological relationship between the Veteran's current bilateral hearing loss and tinnitus and his active duty service.  Two of the opinions were submitted by Dr. R.A.H., the second of which essentially reiterated the first opinion.  The other opinions were rendered by a VA audiologist and a private audiologist.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

With respect to both of Dr. R.A.H.'s opinions, the Board first notes that he is credentialed as a Doctor of Osteopathy and Board certified in Internal Medicine.  There was no indication that he undertook training or education specific to audiology.  Neither of Dr. R.A.H.'s opinions was supported by audiometric findings produced as a result of clinical testing other than the extraordinarily brief physical examinations that demonstrated no evidence of audiological pathology.  Additionally, although Dr. R.A.H. categorized his opinions as "independent," they were argumentative and were written as though he was the Veteran's advocate.  In his December 2010 opinion, Dr. R.A.H. accurately observed that the Veteran's inservice noise exposure was worse than the noise exposure he experienced consequent to his post-service occupations.  Further, at the outset of both of his opinions, Dr. R.A.H. listed the Veteran's service treatment records as evidence he reviewed prior to rendering an opinion.  However, the doctor did not discuss how the Veteran's current bilateral hearing loss and tinnitus were etiologically related to inservice acoustic trauma given the presence of the March 1972 discharge examination, which did not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.  Significantly, Dr. R.A.H. did not discuss the March 1972 audiological findings that showed that the Veteran's puretone thresholds had actually improved since the September 1970 induction examination.  As such, the Board finds that both of Dr. R.A.H.'s opinions were predicated on upon incomplete or inaccurate factual bases and, thus, are of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In May 2012, a private audiologist administered audiological testing, considered the Veteran's statements as to inservice noise exposure, and reviewed the Veteran's lack of post-service occupational noise exposure.  Further, the audiologist noted that the Veteran did not participate in any post-service hobbies or recreational activities that involved exposure to loud noise.  The audiologist did not, however, indicate that the Veteran's service treatment records were contemporaneously reviewed.  Significantly, the audiologist did not discuss the Veteran's March 1972 discharge examination that showed that his puretone thresholds had improved at each tested frequency since the September 1970 induction examination.  Further, the audiologist simply opined that the Veteran was exposed to inservice acoustic trauma from various sources and that he currently experienced bilateral hearing loss and tinnitus, and there was "at least as likely as not" an etiologically relationship between the inservice events and the current diagnoses.  No explanation was provided as to how that conclusion was reached.  As such, the Board finds that the May 2012 private audiologist's opinion is of limited probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The March 2009 VA examiner administered a thorough audiological evaluation, including measuring the Veteran's puretone thresholds; reviewed the Veteran's service treatment records; considered the Veteran's statements; and considered other etiologies.  As such, the Board finds the March 2009 VA examiner's opinion to be highly probative.  Although the examiner noted the Veteran's report that his post-service career did not involve noisy environments, and yet, included noise from those environments as a possible source of the Veteran's current bilateral hearing loss and tinnitus, the Board is more persuaded by the opinion rendered by the March 2009 VA examiner than either of the opinions provided by Dr. R.A.H. or the May 2012 private audiologist's opinion.  Schoolman, 12 Vet. App. at 310-11; Winsett v. West, 11 Vet. App. at 424-25; Reonal, 5 Vet. App. at 460-61.

To the extent that the Veteran asserts that his current bilateral hearing loss and tinnitus are related to his active duty service, the Board finds that the matter of the determination of the origin of hearing loss, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted as the most probative evidence shows that the Veteran's current bilateral hearing loss and tinnitus are not related to his military service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).




[CONTINUED ON NEXT PAGE]

II.  Lumbar Spine Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999)(noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) and Vanerson, 12 Vet. App. at 258, 261; (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Upon induction in September 1970, the Veteran underwent an examination.  A clinical evaluation revealed no abnormalities of his spine or other aspect of his musculoskeletal system.  Further, there was a hand-written note that indicated that the Veteran's back was "cleared" following an orthopedic consultation in November 1969.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran endorsed "back trouble of any kind" then or at some point in the past.  The Veteran also indicated that he had undergone a consultation or was treated by a medical professional within the previous five years.  Specifically, as was discussed in the physician's summary section of the report, the Veteran complained of back pain for which he said he was receiving treatment from a chiropractor.

Given that the Veteran's spine was deemed normal pursuant to the September 1970 induction clinical examination, the Board finds that a lumbar spine disorder was not "noted" upon the Veteran's induction into active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In making this determination, the Board acknowledges that the Veteran reported during the September 1970 induction examination that he was being treated by a chiropractor for back pain, as was documented in the contemporaneous report of medical history.  38 C.F.R. §§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.  However, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Veteran's report alone that he was being treated for back pain by a chiropractor at the time of his induction does not constitute evidence of a back disorder or symptoms thereof.  This is especially true in this instance where a contemporaneous clinical examination found no spine abnormalities.  Consequently, the Veteran's report of back pain and chiropractic treatment does not constitute evidence of a lumbar spine disorder being "noted" at the time of his active service induction.  See 38 C.F.R. § 3.304(b) (only where a condition is recorded in an examination report is it presumed to pre-exist service); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

Now that the Board has determined that a lumbar spine disorder was not noted upon the Veteran's induction in active duty service, the presumption of soundness is applicable.  The Board must now undertake a determination as to whether there was clear and unmistakable evidence of record that a lumbar spine disorder pre-existed his active duty service, and whether there was clear and unmistakable evidence that it was not aggravated therein in order to rebut the presumption of soundness.  38 U.S.C.A. § 1111.

In a September 1969 letter, R.M.L., D.C., wrote that he consulted with the Veteran regarding pains in the lower back, among other symptoms, after a motor vehicle accident in January 1969.  After describing the accident, Dr. R.M.L. stated that the Veteran sustained contusions and lacerations over the left cheek bone and upon the left brow.  The Veteran reported to Dr. R.M.L. that he was taken to the hospital, and that his lower back began to hurt the evening of the accident.  After describing the Veteran's symptoms and the effects on his daily activities, Dr. R.M.L. administered a physical and a radiological examination.  Ultimately, the diagnosis was acute traumatic subluxation of the right sacroiliac joint with narrowing of L4 and L5 spinal disks.  Dr. R.M.L. then opined as follows:

From my examination, X-rays and tests made, along with the history, it is my opinion that [the Veteran] is still suffering from injuries received in the car wreck on January 31, 1969 and it is my further opinion that [the Veteran] has received some degree of permanent disability as a result of the car wreck.  It is still too early to make a definite conclusion as to how much disability [the Veteran] has, until corrective therapy can be instituted for several months; then a re-examination can be made and his condition can be re-evaluated.

In November 1969, Dr. R.M.L. wrote another letter wherein he stated that he examined the Veteran.  The doctor stated that a radiological examination revealed an "anomalous" for motion of the articular facets of the lower lumbar vertebrae which in his opinion "will give [the Veteran] a great deal of trouble when required to be over active."  It was the doctor's opinion that the Veteran should undergo a thorough orthopedic and neurological consultation.

As referenced in the September 1970 induction examination, the Veteran underwent a pre-enlistment orthopedic consultation in November 1969 in order to determine his fitness for military service.  The Veteran presented with complaints of neck pain and low back stiffness, both of which had been present since a January 1969 motor vehicle accident.  The Veteran reported that his neck and low back pain was aggravated by bending and by sleeping in an awkward position.  He also stated that he felt as though his "back" was worsening.  Upon physical examination, the examiner observed a good gait; good posture; good range of motion of the entire spine without evidence of severe pain for spasm.  The Veteran endorsed diffuse tenderness to percussion over the entire cervical spine, but no tenderness over the major nerve plexuses.  After additional clinical testing, the examiner opined as follows:

The [Veteran] has full motion of the lumbar spine without pain or spasm.  There is a negative sitting test, toe to mouth test and straight leg raising test.  He has no sensory changes [illegible] no reflex changes over the lower extremities.  [There] is no unilateral atrophy of either thigh nor [sic] calf.  The [Veteran] has diffuse tenderness to percussion over the entire lumbar spine but no tenderness over the major nerve trunks.  All stretch tests are negative.

The examiner then indicated that a radiological examination of the Veteran's lumbosacral spine was negative.  Ultimately, the impression was "no pathology found" in the Veteran's cervical spine and lumbosacral spine.  The examiner opined that the Veteran could serve on a "general duty status."

In April 2007, Dr. R.A.H. submitted a lengthy opinion following a review of the relevant evidence of record and a physical examination.  Therein, he concluded that the Veteran had an "asymptomatic" low back disorder prior to his induction into active duty service consequent to the January 1969 motor vehicle accident.

In November 2010, the Veteran's brother and former spouse submitted letters wherein they said that the Veteran experienced back pain prior to his induction into active duty service.  They both asserted that the there was "no doubt" that the Veteran's pre-existing lumbar spine disorder was aggravated by this active duty service.

In December 2010, Dr. R.A.H. reiterated his previous opinion that the Veteran has an asymptomatic lumbar spine disorder at the time of his induction into active duty service and that said disorder was aggravated therein.  The doctor went on to opine that the Veteran did not have a lumbar spine disorder at the time of his induction, and that his current lumbar spine disorder was incurred during his active duty service.

In November 2011, a VA examiner was asked to provide an opinion as the presence of a lumbar spine disorder and, if so, whether it was aggravated by the Veteran's active duty service.  After a review of the relevant evidence of record, the examiner opined that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to his active duty service.  In support of this conclusion, the examiner reasoned:

The [V]eteran served on active duty for one and a half years, after being drafted.  At his induction physical he complained of lower back pain diffusely over the lumbar spine.  He was sent to the orthopedist for evaluation for induction into service.  The [V]eteran complained to the orthopedist about is pain, both lumbar and in the neck at the time of the examination.  The orthopedist would find no objective signs of ongoing lumbar issues and obviously believed the [V]eteran was exaggerating his back symptoms.  Pain, as a symptom is nonquantifiable, and no objective and reproducible method of evaluation is known, even today.  Therefore, the orthopedist, finding no objective signs of significant lumbar pathology, felt the [V]eteran could serve on active duty.  [Dr. R.A.H.] reports that the [V]eteran was pain completely pain free at the time of induction, which is not the case.  The [V]eteran complained of lumbar pain prior to and at the time of induction.  During the Viet Nam ear, it was not uncommon for inductees to exaggerate symptoms to avoid service, and, in this case, the orthopedist chose to ignore the symptoms, relying on his objective examination in is [sic] evaluation of fitness for service. 

Preliminarily, although the Veteran's brother and former spouse submitted statements wherein they asserted that the Veteran's current lumbar spine disorder pre-existed his active duty service and was permanently aggravated therein, the evidence of record did not demonstrated that either possessed the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  While they are competent to report that the Veteran complained of pain, the Board finds that the brother's and former spouse's statements are not competent evidence as to the presence of a low back disorder.

As demonstrated by Dr. R.M.L.'s September 1969 letter, the Veteran was involved in a motor vehicle accident in January 1969.  As a result of this accident, the Veteran sustained injuries to his spine that were diagnosed by Dr. R.M.L. as acute traumatic subluxation of the right sacroiliac joint with narrowing of L4 and L5 spinal disks.  This diagnosis was reached following a physical and a radiological examination.  With that said, however, in November 1969, no pathology was revealed as a result of the pre-induction orthopedic consultation, which also included a physical and a radiological examination of the Veteran's lumbar spine.  Dr. R.A.H. concluded in April 2007 that the Veteran experienced a pre-service lumbar spine disorder, but that it was asymptomatic.  Despite that opinion, Dr. R.A.H. opined in a December 2010 letter that the Veteran did not have a lumbar spine disorder at the time of his induction, and that his current lumbar spine disorder was incurred during his active duty service as a result of an injury.  Additionally, the October 2011 VA examiner opined that the Veteran "clearly and unmistakably" had a pre-existing lumbar spine disorder.  While the Board finds that there was clear and unmistakable evidence that the Veteran was involved in a January 1969 motor vehicle accident and that the Veteran was injured as a consequence thereof, the evidence of record was conflicted as to the existence of a lumbar spine disorder thereafter.  Because the evidence of record was not "undebatable" as to the pre-existence of a lumbar spine disorder, the Board finds that the record did not include clear and unmistakable evidence of a pre-existing lumbar spine disorder and, thus, the presumption of soundness has not been rebutted.  38 U.S.C.A. § 1111.  Consequently, the Veteran is presumed sound upon induction into active duty service in September 1970, and his July 2006 claim is a claim of entitlement to service connection for a lumbar spine disorder based on inservice incurrence versus aggravation.  See Wagner, 370 F.3d at 1094, 1096.

The Veteran's service treatment records clearly demonstrated that the Veteran was treated for a low back disorder.  Specifically, in October 1970, the Veteran complained of consistent back pain, for which he was referred to an orthopedic clinic.  According to an October 1970 orthopedic consultation sheet, the Veteran reported experiencing low back and leg pain starting in his second week of Basic Training.  A physical examination demonstrated moderate paravertebral muscle spasm, but a radiological examination revealed that his lumbosacral spine was within normal limits.  The diagnosis was "chronic back strain."

Treatment reports dated later in October 1970 and in December 1970 showed that the Veteran continued to complain of lower back pain.  In December 1970, the diagnosis was "back strain."

A "Medical Condition - Physical Profile Record" dated in December 1970 demonstrated that the Veteran was temporarily restricted from crawling, stooping, running, jumping, and prolonged standing or marching due to chronic low back pain.  Further, he was prevented from kitchen and guard duty.  The Veteran was assigned PULHES profile scores of "1" for each aspect except his "lower extremities," which was assigned a temporary "3."  

According to a May 1971 treatment report, the Veteran stated that he was involved in a 1969 motor vehicle accident, and that he presented with complaints of low back pain.  The Veteran stated that he wanted to be restricted from certain activities and duties due to his low back pain.  Upon physical examination, there was no spasm and no decreased motion.  The examiner rejected the Veteran's request for a profile until there were "objective findings" manifested.

In March 1972, the Veteran underwent a discharge examination.  Pursuant to a clinical evaluation, the Veteran's spine was deemed normal.  There was no indication that the Veteran complained of or was treated for a lumbar spine disorder or symptoms thereof, including low back pain.

A June 2003 VA treatment report showed that the Veteran complained of chronic low back pain.  A physical examination of his back revealed mild tenderness, but was otherwise within normal limits.

A February 2005 VA treatment report demonstrated that the Veteran reported low back pain "on and off."  Upon physical examination, there was mild tenderness to palpation on the lower back.  The assessment was low back pain, and it was indicated that the Veteran was taking non-steroidal anti-inflammatory medication.  The Veteran was also scheduled to undergo a radiological examination of his lower back.

A May 2005 VA treatment report showed that the Veteran complained of increased, unresolved back pain.  A physical examination of the lower back revealed mild tenderness.  The assessment was chronic low back pain.

According to a June 2005 VA treatment report, the Veteran complained of right low back pain that radiated down the right buttock and posterior thigh to his right knee.  The Veteran marked the onset of this pain in October 2004, and said that it had gradually worsened, especially since February 2005 when he started driving more.  After describing the type, intensity, and frequency of his low back pain, the Veteran stated that he was involved in a motor vehicle accident at age 18 that resulted in an injury to his lower back.  He endorsed "occasional" low back pain since then.  The examiner reviewed the Veteran's past medical history and noted that a February 2005 radiological examination was normal.  Subsequent to a series of clinical tests, the assessment was low back pain with radiculopathy and sciatica.  He was scheduled to undergo magnetic resonance imaging.

In August 2005, the Veteran underwent magnetic resonance imaging of his lumbar spine.  The impression was degenerative changes with desiccation of the L2/3 through L4/5 disks of which the latter has mild posterior bulge that did not significantly narrow the canal.  Otherwise, there was no canal stenosis or foraminal stenosis at any level.

A September 2005 and a November 2005 VA treatment report demonstrated that the Veteran continued to complain of low back pain.  After a brief physical examination, the assessment was lumbar spondylosis, degenerative disc disease, and degenerative joint disease.

According to a January 2006 VA treatment report, the Veteran presented with a one-year history of low back pain that began for "unknown reasons."  He claimed that the condition had worsened since then, and that it was manifested by constant pain rating 5 on a 10-point scale, muscle spasm, and "tingling" sensations with radiation into the right lower extremity.  The Veteran stated that he then worked as a marketing representative for an insurance company, which required him to drive 600 to 700 miles each mile.  He stated that driving worsened his low back symptoms.  After administering a physical examination and reviewing the findings from the August 2005 magnetic resonance imaging, the assessment was mild degenerative disc disease/degenerative joint disease, including radicular-type symptoms into the right lower extremity.

VA treatment records, dating from February 2006 to August 2006, demonstrated ongoing complaints of and treatment for low back pain.  In September 2006, the Veteran submitted a statement wherein he described the pain associated with his low back, and explained how his low back pain prevented him from certain daily activities.

A March 2007 VA treatment report demonstrated that the Veteran reported chronic back pain since experiencing two whip lash injuries from motor vehicle accidents over 15 years.  He reported that he had been receiving treatment for both injuries since 2003.

In April 2007, Dr. R.A.H. submitted a letter in support of the Veteran's claim.  Therein the doctor indicated that he had evaluated the Veteran and reviewed the relevant evidence of record.  Based upon his review of the record, Dr. R.A.H. concluded that the Veteran was not experiencing any limiting back pain upon his active duty service induction.  The doctor then stated that the Veteran's asymptomatic back disorder was "markedly exacerbated" due to the Veteran's military duties.  Dr. R.A.H. continues by discussing how the Veteran's pre-existing back disorder was permanently aggravated by his active duty service.  During this discussion, the doctor alluded to the contention that the Veteran continuously experienced back pain during and since his active duty service.  After a physical examination, the diagnosis was intervertebral disc syndrome of the thoracolumbar spine.  Dr. R.A.H. then opined, in part, as follows:

This [V]eteran's severe, chronic, and permanent service-connected intervertebral disc syndrome is a severe, chronic, and permanent aggravation of a preexisting condition brought on and caused by, and made chronic and permanent by, his military duties and military service.

The doctor further elaborated as to how the evidence of record supported his conclusion that the Veteran's pre-existing lumbar spine disorder was aggravated.

In April 2007, the Veteran's brother and former spouse submitted letters wherein each stated that they knew the Veteran prior to his active duty service and since his service discharge.  They both asserted that the Veteran "continued" to experience severe and chronic back pain since his service discharge, and that his back was "chronically [and] significantly" more painful following his military service.

The evidence dated after April 2007 demonstrated ongoing complaints of and treatment for low back pain, and ongoing assessments and diagnoses of degenerative disc disease, degenerative joint disease, spondylosis, and/or spinal stenosis.  

According to a December 2008 VA treatment report, the Veteran underwent additional magnetic resonance imaging that resulted in a diagnosis of a disc protrusion at L4-L5 with marginal oblation compared to previous study, and small sub-ligamentous synovial cyst of the right at L5-S1.

In March 2009, the Veteran underwent a VA examination to ascertain the presence of a lumbar spine disorder and, if any, whether it was incurred in, aggravated by, or etiologically related to his active duty service.  During the examination, the Veteran reported that he was involved in a motor vehicle accident prior to his active duty service wherein he injured his back.  The Veteran reported "some" generalized low back pain following the motor vehicle accident, which worsened during his active duty service.  After a physical examination, the examiner administered a radiological examination that showed a pars defect at L5, with no evidence of anterior listesis of L5 on S1.  There was mild to moderate degenerative disc disease at L4-L5, and the Veteran's natural lumbar lordosis was maintained.  Neuroforaminal narrowing was present at L4-L5.  The radiologist and the examiner provided a diagnosis of mild scoliosis and mild to moderate degenerative disc disease of L4-L5, with possible spondylolysis of L5 upon S1, with no evidence of listhesis.  The examiner then opined as follows:

[The Veteran]'s current lumbar spine disability is one of a degenerative nature.  There is also evidence of spondylolysis of L5 on S1 which is from a previous injury.  There is no evidence of any listhesis or sliding of the vertebra on top of each other.  According to his history, it is unlikely that his spondylolysis is due to his injury that he sustained prior to his service.  It is unlikely that his time in the military aggravated or made permanently worse his lumbar spine condition.  It is my opinion that he did not undergo a permanent increase during his service.  Due to the fact that there is no history of recurrent injury in 1970 [to] 1972, which was his time in the service.  Currently his subjective complaints do not match his physical examination and radiographic findings.  During the examination he was comfortable while stating he had 9/10 pain, which was explained to him as being severely disabling pain that would really limit his functions, and he still insisted that he had 9/10 pain.  So again, subjectively, physical examination wise, there are not matching up.  Objectively he does have the aforementioned diagnosis and this is going to be limiting to him and cause increased pain in his low back.

In December 2010, Dr. R.A.H. submitted a letter wherein he stated that he had examined the Veteran and reviewed the relevant evidence of record.  Dr. R.A.H. essentially reiterated his previous opinion that the Veteran experienced an asymptomatic lumbar spine disorder upon induction into active duty service.  He further opined that the Veteran's pre-existing, asymptomatic lumbar spine disorder was permanently aggravated by his active duty service.  (Page 4).  The doctor then delivered an opinion that, because of the absence of any chronic or permanent conditions at induction, the Veteran's current lumbar spine disorder was a result of inservice injuries.  (Page 7).  Ultimately, the diagnosis was "severe, chronic, and permanent intervertebral disc syndrome.

In November 2010, the Veteran's brother and former spouse submitted statements wherein each asserted that the Veteran experienced back pain prior to his active duty service and that his active duty service permanently aggravated his low back symptoms.

In November 2011, a VA examiner reviewed the Veteran's claims in order to render an opinion as to whether the Veteran experienced a pre-service lumbar spine disorder and, if so, was it permanently aggravated therein.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to his active duty service.  In support of this conclusion, the examiner reasoned, in part, as follows:

The [V]eteran continued to complain of lumbar pain throughout his military service, from at least the second week of basic training.  He was on a recurrently renewed L3 profile throughout most of his military service.  One such profile specifically disallowed crawling, stooping, jumping, standing, marching, [kitchen duty] and guard duty.

At the time of his discharge physical, the [V]eteran had no complaints, and felt he was in 'satisfactory condition.'  No indication of aggravation solely attributable to military service is found in the separation physical of this [V]eteran.  X[-]rays of the [lumbosacral] spine, both pre and post induction showed no indication of degenerative disease of the spine or discs.

The first indication of such a lumbar condition, available in the [claims] file is in 2003, and indicates that the [V]eteran had significant degenerative disc disease of the spine.  This was some 30 years after discharge from service, and clearly indicates chronic degenerative disease.  I know of no medical authority or peer reviewed medical literature which would support the contention that lumbar muscular strain causes degenerative disease of the spine.  It is highly likely that the [V]eteran's current lumbar condition was caused by the gradual deterioration of the lumbar spine caused by normal progression of the spinal disease based on aging.

I disagree with [Dr. R.A.H.]'s firm conviction that the current spinal deterioration and its related disease was caused by a year and a half of military service, much of which was served with strict limitations on his physical profile.

Therefore, with regard to the [V]eteran's current lumbar condition:  It is less likely as not that the current lumbar condition was caused by the aggravation of the [V]eteran's pre-existing lumbar condition while he was in active military service.

In May 2012, the Veteran testified at a Board hearing that he had a lumbar spine disorder prior to his active duty service and that it was aggravated therein.  The Veteran described the rigors of his active duty service and the impact of his low back symptoms on his ability to carry out his assigned tasks.  Immediately following his active service discharge, the Veteran claimed that he sought treatment from a chiropractor and that he was treated by that chiropractor for 20 years, but that records of such treatment were unobtainable due to that chiropractor's retirement.  The Veteran then testified that he was then treated for a low back disorder by VA starting in approximately 2000.  The Veteran then discussed his post-service employment, which primarily consisted of office work.

The earliest evidence of record wherein the Veteran complained of or was treated for a low back disorder was his June 2003, which was dated decades after his service discharge.  This more than 31-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  During the pendency of this appeal, however, the Veteran asserted that he experience symptoms of a lumbar spine disorder, namely pain, during and continuously after his active duty service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496, citing Wilson, 2 Vet. App. at 19; see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes, 4 Vet. App. at 126-127.  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his low back symptoms during and since his service discharge.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he continuously experienced low back symptoms since active service duty service are considered competent evidence as to the presence of observable symptoms such as pain.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of a lumbar spine disorder, the Board does not find this is credible.  Id. at 469.  

Preliminarily, as found above, the presumption of soundness was not rebutted and, thus, the Veteran's July 2006 claim was one for entitlement to service connection based on inservice incurrence of a lumbar spine disorder.  Consequently, evidence concerning a pre-existing lumbar spine disorder that was permanently aggravated beyond its natural course by the Veteran's active duty service is not applicable to this claim and will not be discussed herein.

The Veteran's service treatment records demonstrated that he complained of and was treated for a chronic back strain beginning in the second week of Basic Training and, essentially, throughout the remainder of his active duty service.  During March 1972 discharge examination, however, a clinical examination did not reveal any spinal abnormalities.  The Veteran asserted during the May 2012 Board hearing that he never underwent a discharge examination, but was simply instructed to write something on and sign a form instead.  

Throughout the pendency of this appeal, the Veteran asserted that he experienced low back pain since his service discharge.  In support of this assertion, the Veteran's brother and former spouse submitted statements wherein each said that the Veteran returned from active duty service with low back pain and that he experienced it thereafter.  Further, during the May 2012 Board hearing, the Veteran testified that he immediately sought treatment for a low back disorder following his active service discharge.  He said that he was treated by this chiropractor for 20 years without relief of his symptoms.  Thereafter, he stated that he began treatment at the VA in approximately 2000.  The treatment records generated from the 20 years of chiropractic treatment were not available for review because the Veteran claimed that the chiropractor retired.  However, a review of a June 2005 VA treatment report demonstrated that the Veteran reported that the onset of his low back pain was in October 2004, and that his pain had worsened since February 2005 consequent to prolonged driving associated with his occupation.  Further, according to a January 2006 VA treatment report, the Veteran presented with a history of low back pain that began approximately one year prior, marking sometime around January 2005.  He further stated that his pain onset for an "unknown reason."  Curry, 7 Vet. App. at 68.  The Veteran's statements, including his testimony during the May 2012 Board hearing, and the statements from the Veteran's brother and former spouse, are directly contradicted by his statements made to medical professional pursuant to treatment.  As such, the Board finds that the Veteran's, his brother's and his former spouse's assertions of continuously experiencing symptoms of a lumbar spine disorder since his service discharge are not credible.  Caluza, 7 Vet. App. at 511.  Consequently, given the absence of other evidence demonstrating continuity, the Board finds that service connection for a lumbar spine disorder is not warranted on the basis of a continuity of lumbar spine symptoms since the Veteran's active duty service.  38 C.F.R. § 3.303(b).  The Board will now address service connection for a lumbar spine disorder on a direct basis.

The evidence of record amply demonstrated current diagnoses of a lumbar spine disorder, namely degenerative disc disease, degenerative joint disease, spondylosis and spondylolysis.  Further, the Veteran's service treatment records demonstrated regular treatment for a chronic back strain.  Accordingly, the salient issue with respect to the Veteran's claim of entitlement to service connection for a lumbar spine disorder is an etiological nexus between the current diagnoses and the inservice diagnoses.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman, 12 Vet. App. at 310-11.  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans, 12 Vet. App. at 31.  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett, 11 Vet. App. at 424-25.  The Board observed that there were four opinions of record wherein etiological opinions were rendered:  the March 2009 VA examiner's opinion; the October 2011 VA examiner's opinion; and two opinions by Dr. R.A.H.  

The March 2009 VA examiner opined that the Veteran experienced a low back disorder prior to his active duty service and that it was not aggravated therein.  As this opinion is concerned solely with the aggravation of a pre-existing disorder, it is not pertinent to the Veteran's claim.  Similarly, in his April 2007 letter, Dr. R.A.H. contended that the Veteran experienced an asymptomatic lumbar spine disorder prior to his active duty service, which was aggravated during his active duty service.  As such, this opinion is also not applicable to the Veteran's claim.

In his December 2010 opinion, Dr. R.A.H. again opined that the Veteran experienced a lumbar spine disorder prior to his active duty service and that it was permanently aggravated therein.  In that same letter, however, the doctor opined that the Veteran did not have a pre-existing back disorder at the time of his induction and, thus, he incurred his current lumbar spine disorder as a result of an inservice injury.  The opinions contained in the December 2010 letter are, at best, contradictory.  As such, the Board assigns little to no probative value to Dr. R.A.H.'s December 2010 letter.  Caluza, 7 Vet. App. at 511. 

The October 2011 VA examination was primarily focused on obtaining an opinion as to whether the Veteran experienced a pre-service lumbar spine disorder and, if so, whether it was aggravated therein.  While the examiner's opinion was largely concerned this issue, within that the opinion, the examiner opined that he was unaware of any medical authority or peer-reviewed medical literature that would support the contention that a lumbar muscle strain caused degenerative disease of the spine.  This opinion addresses the salient etiological question presented by the Veteran's claim, and was based upon a thorough review of the relevant evidence of record.  The examiner acknowledged the Veteran's inservice complaints of and treatment for a chronic back strain, and reviewed the nature of the Veteran's current lumbar spine disorder.  He determined that the nature of the Veteran's inservice low back symptoms was not etiologically related to the nature of the Veteran's current lumbar spine disorder.  Based on the above, the Board finds that the October 2011 VA examiner's opinion to be highly probative.

Given that the March 2009 VA examiner's opinion and Dr. R.A.H.'s April 2007 opinion was limited to addressing the pre-service existence of a low back disorder and the whether it was aggravated therein, and given that Dr. R.A.H.'s December 2010 letter was internally contradictory, the Board is persuaded by the opinion rendered by the October 2011 VA examiner.  Schoolman, 12 Vet. App. at 310-11; Winsett v. West, 11 Vet. App. at 424-25.

To the extent that the Veteran asserts that his current lumbar spine disorder is related to his active duty service, the Board finds that the matter of the determination of the origin of a lumbar spine disorder, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

Accordingly, service connection for a lumbar spine disorder is not warranted as the most probative evidence shows that the Veteran's current lumbar spine disorder is not related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 58.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

As discussed in the Introduction, the Veteran submitted a claim of entitlement to service connection for a "back condition" in July 2006.  The RO captioned and evaluated this as a single claim of entitlement to "lumbar spondylosis/cervical spondylosis/spinal stenosis/[degenerative disc disease]/[degenerative joint disease]."  Herein, the Board found that this claim should have been developed, captioned, and adjudicated as two separate claims: one for entitlement to service connection for a lumbar spine disorder, the other for entitlement to service connection for a cervical spine disorder.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  For reasons unknown to the Board, the aspect of the Veteran's July 2006 claim concerning a cervical spine disorder was omitted from consideration in and after the Board's December 2008 remand.  Despite this omission, given that the Veteran timely perfected an appeal of this claim, the Board found above that the claim was within the Board's jurisdiction and, thus, was ripe for adjudication.  However, pursuant to his July 2006 claim, the Veteran requested and was ultimately afforded a Board hearing in May 2012.  During this hearing, the parties agreed that the issues for consideration were limited to entitlement to service connection for bilateral hearing loss, tinnitus, and a lumbar spine disorder.  The Veteran did not offer testimony as to his claim of entitlement to service connection for a cervical spine disorder.  As such, the Board finds that a remand is required in order to afford the Veteran a Board hearing as to the issue of entitlement to service connection for a cervical spine disorder.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704, 20.705 (2011).

Accordingly, the case is remanded for the following action:

The RO must contact the Veteran and request that he choose the type of hearing he would like scheduled (Board hearing via video conference, a Travel Board hearing, or a Board hearing in Washington, DC).  Thereafter, the RO must schedule the Veteran for the type of hearing chosen, to be held at the earliest opportunity available.  The RO must notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded the requested Board hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


